Title: From George Washington to George Augustine Washington, 27 May 1787
From: Washington, George
To: Washington, George Augustine

 

Dear George,
Philadelphia 27th May 1787

In my last I acknowledged the receipt of your first letter; and I have now to do that of the 20th instt. And once for all I will desire that you will not let your anxiety to carry on my business well, or fatigue in the accomplishment of it, go too far. This would not serve me, and may injure yourself. By attempting too much you may get sick, and do nothing effectual for me or yourself.
It gave me concern to find from your last letter that you were still in want of rain; the Country hereabouts is deluged; and the farmers are complaining of the extra: quantity. In truth scarcely a day passes with out some—On Friday last an immense quantity fell and as it had the appearance of a settled rain, I hope it extended to us. If not, patience is the best substitute—indeed the only remedy.
Hearing that Leather is to be had on better terms at Boston than in this City; and Mr Ingraham being on a journey thither I requested him to buy as much as would make 50 or 60 pair of Shoes; if this is not enough, the difficiency can be made up here, or in Alexandria. I also requested him to enquire into the price of Corn, but this need not prevent your buying if it is to be met with, as the quantity I want is too small, of itself, to engage a vessel; and I have neither money, or inclination to speculate in a larger purchase.
If you tried both fresh, and Salt fish as a manure, the different effect of them should be attended to. I have no objection to putting the ground at Frenchs in Buckwheat, if the Farmer shall think it best. This Crop, Potatoes, Pease, & Turnips, were, if I recollect rightly, what I had designed for the gr[oun]d—The quantities of each, or the omission of any, may be governed by circumstances; & weather; for in this, any more than in other things, and at other plantations, there is no contending against the Seasons. Nor should the Crops which are in the ground be neglected for those that may be put there; if therefore, that part of Timberlanding field, intended for Buck Wheat, cannot be plowed before harvest without letting what you call Robins field go unplowed, it must be postponed; for the working of that Corn before harvest is indispensably necessary—In a word, the

good attendance of Corn in the early growth of it; and till it has tassled, and put forth Shoots, is, in my opinion, all in all, to the Crop. After this period, I do not beleive it is much to be hurt, either by weeds or the ground becoming hard.
How does the grass Seeds which were Sown with the grain, & flax, seem to come on? How does those which were sown in my little garden advance? And how does the Crops which are planted in drills between the Corn, come up, & progress? Also those in my experimental squares at Muddy hole; particularly the Carrots and J: Artichok—the Seeds of which I had most cause to distrust. Is there a prospect of a good deal of orchard grass Seed? let none be lost. Inform me particularly of the appearances of Barley and Oats. The latter, because it composes a principal part of my Crop, and the other because I am anxious for its success, that it may constitute a part of my course of Crops hereafter.
I send by this conveyance some Pecon nuts; which plant as soon as you can. With respect to the quantity of Shells which are, or may be wanted, it is hardly possible for me to say—for which reason, buy always when you can get them good, and Cheap—16/8 I was informed they might be had for—if not at this, get them on the best terms you can. When you go about the repository for the compost, at the mouth of the drain by the Stable, if the bottom should not be of good clay, put clay there and ram it well before you pave it, to prevent the liquid manure from sinking, and thereby being lost—this should also be done on the New sides whch are to be walled up. Cornelius when he knows for what purpose this is required will, I presume, know how to do it.
I hope the stray doe will not be lost; does any of them appear to be with young? Has any Mares been sent to the Jacks, and to Magnolio, and how many to each? If the state of the Mill run, and other circumstances will admit of it the opening, and thoroughly repairing of the race, will be an important object, because it cannot be done but in warm weather, and not to advantage but when the Water is low.
Have you made no mistake in your acct of the pease that were drilled at Muddy hole? In your report of this (May 15th) you note that 1 Bushel from Colo. Lees, and two of the large yellow (made at home) were sowed; & that of the first there were 16

rows, and of the latter 15 only; I should hardly have thought that the same quantity of Lees Pease, would have seeded double the ground the others had done—And is the whole field, that is every 8th row from one end to the other sown? the quantity seems small for this also—as it does indeed in all the cuts at the different places; for if 3 Bushels were sufficient to sow the whole field at Muddy hole you must have a surplusage of seed, which might have been tried in broadcast, whilst I was apprehensive of a scarcity for the drill cultivation of them between the Corn rows.
Desire Mathew to furnish me with a Memo. of the Hinges wanted for the New-room, and to which hand they are to rise, that I may endeavor to provide them whilst I am in this place. As I see no prospect of a Speedy return (for contrary to my wish, I am made, by a unanimous vote, President of the Convention) I will, in due time furnish you with a plan for conducting your harvest—In the meantime, send me my last diary, which, by mistake, I left behind me—It will be found, I presume, on my writing Table. put it under a good strong paper cover, sealed up as a letter. Speaking of a Diary, it would be better in your report of the Occurrances, and the work done at the Plantations, to allow a paragraph to each. That is—when you change from one plantation to another, to begin a New line; for sometimes, without this, and perhaps not properly attending, I do not in the moment perceive the change; nor when I want to recur to it, is it so easily come at, as if in the daily report, all that related to each plantation was in paragraphs—as abovementioned. Give my love to Fanny, and best wishes to Mr Lear. With best Affectn I am sincerely Yrs

Go: Washington


P.S. Is the Seeds of the honey locust come up? They shd be kept clean—as every thing else in drills ought to be. Colo. Rogers of Baltimore was to have sent by the Baltimore packet to Alexandria for me a quantity of the English (imported) white thorn—If they are at hand let the Farmer manage them as he thinks proper—If I did not mention it in my last, a Plow was to have been sent by Majr Snowden to Mr Hartshorn for me. Endeavor to keep the willow in the Serpentine walks upright by means of the Stakes, and tow yarn or grass, or something else to

tye them thereto that will not rub, or fret the bark—the small, as well as the large trees in these walks should be staked up to give them a proper elevation.

